DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 12-13, 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,140,284 in view of Chitpasong (US 2019/0349488). 

Instant application 17/471,296
US 11,140,284
Claim 1 (similarly claim 10): An image processing system comprising:
Claim 1 (similarly claim 15): An image forming system comprising:
an image reading device configured to read an image from an original, wherein the image reading device is capable of using for a predetermined function:
an image forming device configured to form an image on a sheet;
a microphone capable of receiving voice; and
a microphone capable of receiving voice; and
one or more controllers configured to function as:
at least one controller configured to function as:
a first unit configured to associate at least one function setting acquired based on a first voice input via the microphone with identification information acquired based on a second voice input via the microphone; and
a first unit configured to associate at least one image formation setting acquired based on a first voice input via the microphone with identification information acquired based on a second voice input via the microphone; and 
a second unit configured to acquire the at least one function setting associated with the identification information, based on a third voice input via the microphone, and execute the predetermined function based on the acquired at least one function setting,
a second unit configured to acquire the at least one image formation setting associated with the identification information, based on a third voice input via the microphone, and cause the image forming device to execute image formation based on the acquired at least one image formation setting, 
wherein the one or more controllers are configured to function as a third unit configured to accept, after completion of a series of processes for making one or more function settings for the predetermined function, a registration instruction, via a voice input, to associate at least one function setting used for the predetermined function with a piece of identification information.
wherein the at least one controller is configured to function as a third unit configured to prompt via a voice output, after completion of a series of processes for making one or more image formation settings for the image formation, a user to select, via a voice input, whether or not to associate at least one image formation setting used for the image formation with specific identification information.


With respect to claim 1 (similarly claim 10), 11,140,284 fails to teach an image reading device configured to read an image from an original, wherein the image reading device is capable of using for a predetermined function:
Chitpasong teaches an image reading device (e.g. reader 120 Fig 2 [0043]) configured to read an image from an original, wherein the image reading device is capable of using for a predetermined function (e.g. which scans a document set on platen glass to read the document and converts the read document into image data [0043]):
11,140,284 and Chitpasong are analogous art, because they all pertain to image processing systems. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 1 of 11,140,284 with the teachings of Chitpasong to include: an image reading device configured to read an image from an original, wherein the image reading device is capable of using for a predetermined function:
The benefit of the modification would be to provide the image processing system scanning and printing functions, thus increasing user satisfaction.
 
Claim 2: The image processing system according to claim 1,
Claim 2: The image forming system according to claim 1,
wherein the one or more controllers configured to function as a fourth unit is configured to, before associating the at least one function setting with the piece of identification information,
wherein the at least one controller configured to function as a fourth unit is configured to, before associating the at least one image formation setting with the piece of identification information,
output all of the at least one function setting to be associated with the piece of identification information.
output all of the at least one image formation setting to be associated with the piece of identification information.


Claim 3: The image processing system according to claim 1,
Claim 3: The image forming system according to claim 1,
wherein the one or more controllers configured to function as a fourth unit is configured to, in a case where the third voice includes a specific word corresponding to the identification information,
wherein the at least one controller configured to function as a fourth unit is configured to, in a case where the third voice includes a specific word corresponding to the identification information, 
output the at least one function setting associated with the identification information, before executing the predetermined function based on the at least one function setting associated with the identification information.
output the at least one image formation setting associated with the identification information, before causing the image forming device to execute image formation based on the at least one image formation setting associated with the identification information.


Claim 4: The image processing system according to claim 1,
Claim 4: The image forming system according to claim 1,
wherein the one or more controllers configured to function as a fourth unit is configured to, in a case where the third voice includes a specific word corresponding to a plurality of different items of identification information,
wherein the at least one controller configured to function as a fourth unit is configured to, in a case where the third voice includes a specific word corresponding to a plurality of different items of identification information,
output the plurality of different items of identification information as candidates for prompting a user to select one therefrom.
output the plurality of different items of identification information as candidates for prompting a user to select one therefrom.


Claim 5: The image processing system according to claim 1,
Claim 5: The image forming system according to claim 1,
wherein the first unit and the second unit are disposed in a server connected via a network,
wherein the first unit and the second unit are disposed in a server connected via a network,
wherein the first, second, and third voices input via the microphone are transmitted to the first unit and the second unit in the server, and
wherein the first, second, and third voices input via the microphone are transmitted to the first unit and the second unit in the server, and
wherein at least one function setting associated with the identification information is transmitted to the image reading device.
wherein at least one image formation setting associated with the identification information is transmitted to the image forming device.


Claim 6: The image processing system according to claim 1,
Claim 6: The image forming system according to claim 1, 
wherein the microphone is disposed separately from the image reading device, and
wherein the microphone is disposed separately from the image forming device, and
wherein voice input to the microphone is transmitted by communication to the image reading device including the first unit and the second unit.
wherein voice input to the microphone is transmitted by communication to the image forming device including the first unit and the second unit.


Claim 7: The image processing system according to claim 6,
Claim 7: The image forming system according to claim 5, 
wherein the microphone is disposed separately from the image reading device, and
wherein the microphone is disposed separately from the image forming device, and
wherein voice input to the microphone is transmitted to the first unit and the second unit in the server.
wherein voice input to the microphone is transmitted to the first unit and the second unit in the server.


With respect to claim 8, 11,140,284 in view of Chitpasong teach the image processing system according to claim 1, wherein the predetermined function is one of following: FAX function, SCAN-AND-TRANSMISSION function, and SCAN-AND-SAVE function (Chitpasong e.g. the predetermined function is one of following:  a facsimile function, a scan function, and the like [0034]).
With respect to claim 9, 11,140,284 in view of Chitpasong teach the image processing system according to claim 1, wherein the one function setting is one of following: settings for FAX function, including NUMBER OF DESTINATIONS, DESTINATION, RESOLUTION, READING SIZE, ON-HOOK, DIRECT TRANSMISSION, ADDRESS BOOK, TONE, and F-CODE; transmission settings for SCAN-AND-TRANSMISSION function, including ADDRESS BOOK, DESTINATION (To, Cc, Bcc), COLOR SELECTION, RESOLUTION, READING SIZE, FILE FORMAT, DOUBLE-SIDED, ORIENTATION OF DOCUMENT, DESTINATION LIST, DETAILED INFORMATION, and DESTINATION DELETION; address book settings for SCAN-AND-TRANSMISSION function, including SWITCHING OF ADDRESS BOOK, INITIAL CHARACTER SEARCH, and NAME SEARCH; storage selection settings for first SCAN-AND-SAVE function, including STORAGE INFORMATION CONFIRMATION; file selection settings for first SCAN-AND-SAVE function, including SORTING, IMAGE DISPLAY, FOLDER OPERATION, DOCUMENT READING, and FILE EDITING; file editing settings for first SCAN-AND-SAVE function, including DETAILED INFORMATION, DELETION, and CHANGE OF FILE NAME; reading settings for first SCAN-AND-SAVE function, including RESOLUTION, READING SIZE, FILE FORMAT, DOCUMENT TYPE, FILE NAME, SHARPNESS, FRAME DELETION, RETURNING TO DEFAULT SETTINGS, ORIENTATION, DOUBLE-SIDED, and COLOR SELECTION; memory medium selection settings for second SCAN-AND-SAVE function, including INFORMATION CONFIRMATION; file selection settings for second SCAN-AND-SAVE function, including DESELECTION, SORTING, IMAGE DISPLAY, FOLDER OPERATION, DOCUMENT READING, and FILE EDITING; file editing settings for second SCAN-AND-SAVE function, including DETAILED INFORMATION, DELETION, and CHANGE OF FILE NAME; and reading settings for second SCAN-AND-SAVE function, including RESOLUTION, READING SIZE, FILE FORMAT, DOCUMENT TYPE, FILE NAME, SHARPNESS, FRAME DELETION, RETURNING TO DEFAULT SETTINGS, ORIENTATION, DOUBLE-SIDED, and COLOR SELECTION (Chitpasong e.g. Figs 3-4 [0054]-[0057] include one of the settings mentioned in claim 9).
Claim 12: The image processing system according to claim 1,
Claim 2: The image forming system according to claim 1,
wherein the one or more controllers configured to function as a fourth unit is configured to, before associating the at least one function setting with the piece of identification information,
wherein the at least one controller configured to function as a fourth unit is configured to, before associating the at least one image formation setting with the piece of identification information,
output all of the at least one function setting to be associated with the piece of identification information.
output all of the at least one image formation setting to be associated with the piece of identification information.


Claim 13: The image processing system according to claim 1,
Claim 3: The image forming system according to claim 1,
wherein the one or more controllers configured to function as a fourth unit is configured to, in a case where the third voice includes a specific word corresponding to the identification information,
wherein the at least one controller configured to function as a fourth unit is configured to, in a case where the third voice includes a specific word corresponding to the identification information,
output the at least one function setting associated with the identification information, before executing the predetermined function based on the at least one function setting associated with the identification information.
output the at least one image formation setting associated with the identification information, before causing the image forming device to execute image formation based on the at least one image formation setting associated with the identification information.


With respect to claim 18, 11,140,284 teaches the image processing system according to claim 11.
However, 11,140,284 fails to teach wherein the predetermined function is one of following: USE OF STORAGE FILE function, SECURE PRINT function, PRINTING function, RESERVATION PRINTING function.
Chitpasong teaches wherein the predetermined function is one of following: FAX function, SCAN-AND-TRANSMISSION function, and SCAN-AND-SAVE function (Chitpasong e.g. the predetermined function is one of following:  a facsimile function, a scan function, and the like [0034]).
11,140,284 and Chitpasong are analogous art, because they all pertain to image processing systems. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 18 with the teachings of Chitpasong to include: wherein the predetermined function is one of following: USE OF STORAGE FILE function, SECURE PRINT function, PRINTING function, RESERVATION PRINTING function, as suggested by Chitpasong.
The benefit of the modification would be to provide the image processing system scanning and printing functions, thus increasing user satisfaction.
With respect to claim 19, 11,140,284 teaches the image processing system according to claim 11.
However, 11,140,284 fails to teach wherein the one function setting is one of following: settings for SECURE PRINT function, including FILE SELECTION, and INPUT OF PASSWORD; basic settings for PRINTING function and RESERVATION PRINTING function, including OUTPUT SHEET SIZE, ORIENTATION OF PRINT, LAYOUT PRINTING, DOUBLE-SIDED PRINTING, BOOKBINDING PRINTING, SORT, GROUP, MONOCHROME PRINTING, COLOR/MONOCHROME PRINTING, and TWO-COLOR PRINTING; page settings for PRINTING function and RESERVATION PRINTING function, including OUTPUT SHEET SIZE, ORIENTATION OF PRINT, LAYOUT PRINTING, STAMP PRINTING, PAGE FRAME, and HEADER/FOOTER; finishing settings for PRINTING function and RESERVATION PRINTING function, including DOUBLE-SIDED PRINTING, BOOKBINDING PRINTING, MIXED IN SIZE & ORIENTATION, SORT, and GROUP; sheet feeding settings for PRINTING function and RESERVATION PRINTING function, including DESIGNATION OF SHEET; print quality settings for PRINTING function and RESERVATION PRINTING function, including PURPOSE OF PRINTING, TONER SAVING, MONOCHROME PRINTING, and AUTOMATIC SWITCHING BETWEEN COLOR & MONOCHROME; common functions settings for PRINTING function and RESERVATION PRINTING function, including FAVORITES, ADDITION/EDITION OF FAVORITES, CHANGE OF OUTPUT METHOD, PREVIEW, and SETTINGS CONFIRMATION; and device settings for PRINTING function and RESERVATION PRINTING function, including OPTION SETTINGS, ACQUISITION OF DEVICE INFORMATION, and DISPLAY OF VERSION INFORMATION.
Chitpasong teaches wherein the one function setting is one of following: settings for FAX function, including NUMBER OF DESTINATIONS, DESTINATION, RESOLUTION, READING SIZE, ON-HOOK, DIRECT TRANSMISSION, ADDRESS BOOK, TONE, and F-CODE; transmission settings for SCAN-AND-TRANSMISSION function, including ADDRESS BOOK, DESTINATION (To, Cc, Bcc), COLOR SELECTION, RESOLUTION, READING SIZE, FILE FORMAT, DOUBLE-SIDED, ORIENTATION OF DOCUMENT, DESTINATION LIST, DETAILED INFORMATION, and DESTINATION DELETION; address book settings for SCAN-AND-TRANSMISSION function, including SWITCHING OF ADDRESS BOOK, INITIAL CHARACTER SEARCH, and NAME SEARCH; storage selection settings for first SCAN-AND-SAVE function, including STORAGE INFORMATION CONFIRMATION; file selection settings for first SCAN-AND-SAVE function, including SORTING, IMAGE DISPLAY, FOLDER OPERATION, DOCUMENT READING, and FILE EDITING; file editing settings for first SCAN-AND-SAVE function, including DETAILED INFORMATION, DELETION, and CHANGE OF FILE NAME; reading settings for first SCAN-AND-SAVE function, including RESOLUTION, READING SIZE, FILE FORMAT, DOCUMENT TYPE, FILE NAME, SHARPNESS, FRAME DELETION, RETURNING TO DEFAULT SETTINGS, ORIENTATION, DOUBLE-SIDED, and COLOR SELECTION; memory medium selection settings for second SCAN-AND-SAVE function, including INFORMATION CONFIRMATION; file selection settings for second SCAN-AND-SAVE function, including DESELECTION, SORTING, IMAGE DISPLAY, FOLDER OPERATION, DOCUMENT READING, and FILE EDITING; file editing settings for second SCAN-AND-SAVE function, including DETAILED INFORMATION, DELETION, and CHANGE OF FILE NAME; and reading settings for second SCAN-AND-SAVE function, including RESOLUTION, READING SIZE, FILE FORMAT, DOCUMENT TYPE, FILE NAME, SHARPNESS, FRAME DELETION, RETURNING TO DEFAULT SETTINGS, ORIENTATION, DOUBLE-SIDED, and COLOR SELECTION (Chitpasong e.g. Figs 3-4 [0054]-[0057] include one of the settings mentioned in claim 19).
11,140,284 and Chitpasong are analogous art, because they all pertain to image processing systems. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify claim 19 with the teachings of Chitpasong to include: wherein the one function setting is one of following: settings for SECURE PRINT function, including FILE SELECTION, and INPUT OF PASSWORD; basic settings for PRINTING function and RESERVATION PRINTING function, including OUTPUT SHEET SIZE, ORIENTATION OF PRINT, LAYOUT PRINTING, DOUBLE-SIDED PRINTING, BOOKBINDING PRINTING, SORT, GROUP, MONOCHROME PRINTING, COLOR/MONOCHROME PRINTING, and TWO-COLOR PRINTING; page settings for PRINTING function and RESERVATION PRINTING function, including OUTPUT SHEET SIZE, ORIENTATION OF PRINT, LAYOUT PRINTING, STAMP PRINTING, PAGE FRAME, and HEADER/FOOTER; finishing settings for PRINTING function and RESERVATION PRINTING function, including DOUBLE-SIDED PRINTING, BOOKBINDING PRINTING, MIXED IN SIZE & ORIENTATION, SORT, and GROUP; sheet feeding settings for PRINTING function and RESERVATION PRINTING function, including DESIGNATION OF SHEET; print quality settings for PRINTING function and RESERVATION PRINTING function, including PURPOSE OF PRINTING, TONER SAVING, MONOCHROME PRINTING, and AUTOMATIC SWITCHING BETWEEN COLOR & MONOCHROME; common functions settings for PRINTING function and RESERVATION PRINTING function, including FAVORITES, ADDITION/EDITION OF FAVORITES, CHANGE OF OUTPUT METHOD, PREVIEW, and SETTINGS CONFIRMATION; and device settings for PRINTING function and RESERVATION PRINTING function, including OPTION SETTINGS, ACQUISITION OF DEVICE INFORMATION, and DISPLAY OF VERSION INFORMATION, as suggested by Chitpasong.
The benefit of the modification would be to provide the image processing system scanning and printing functions including various settings for the functions, thus increasing user satisfaction.





Claims 11, 14-17, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,140,284. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variant of each other.
Claim 11 (similarly claim 20): An image processing system comprising:
Claim 1 (similarly claim 15): An image forming system comprising:
an printing device configured to form an image on a sheet,
an image forming device configured to form an image on a sheet;
wherein the printing device is capable of using for a predetermined function:

a microphone capable of receiving voice; and
a microphone capable of receiving voice;
one or more controllers configured to function as:
and at least one controller configured to function as:
a first unit configured to associate at least one function setting acquired based on a first voice input via the microphone with identification information acquired based on a second voice input via the microphone; and
a first unit configured to associate at least one image formation setting acquired based on a first voice input via the microphone with identification information acquired based on a second voice input via the microphone; and
a second unit configured to acquire the at least one function setting associated with the identification information, based on a third voice input via the microphone, and execute the predetermined function based on the acquired at least one function setting,
a second unit configured to acquire the at least one image formation setting associated with the identification information, based on a third voice input via the microphone, and cause the image forming device to execute image formation based on the acquired at least one image formation setting,
wherein the one or more controllers are configured to function as a third unit configured to accept, after completion of a series of processes for making one or more function settings for the predetermined function, a registration instruction, via a voice input, to associate at least one function setting used for the predetermined function with a piece of identification information.
wherein the at least one controller is configured to function as a third unit configured to prompt via a voice output, after completion of a series of processes for making one or more image formation settings for the image formation, a user to select, via a voice input, whether or not to associate at least one image formation setting used for the image formation with specific identification information.


Claim 14: The image processing system according to claim 11,
Claim 4: The image forming system according to claim 1,
wherein the one or more controllers configured to function as a fourth unit is configured to, in a case where the third voice includes a specific word corresponding to a plurality of different items of identification information,
wherein the at least one controller configured to function as a fourth unit is configured to, in a case where the third voice includes a specific word corresponding to a plurality of different items of identification information,
output the plurality of different items of identification information as candidates for prompting a user to select one therefrom.
output the plurality of different items of identification information as candidates for prompting a user to select one therefrom.


Claim 15: The image processing system according to claim 11,
Claim 5: The image forming system according to claim 1,
wherein the first unit and the second unit are disposed in a server connected via a network,
wherein the first unit and the second unit are disposed in a server connected via a network,
wherein the first, second, and third voices input via the microphone are transmitted to the first unit and the second unit in the server, and
wherein the first, second, and third voices input via the microphone are transmitted to the first unit and the second unit in the server, and
wherein at least one function setting associated with the identification information is transmitted to the printing device.
wherein at least one image formation setting associated with the identification information is transmitted to the image forming device.


Claim 16: The image processing system according to claim 11,
Claim 6: The image forming system according to claim 1,
wherein the microphone is disposed separately from an printing device, and
wherein the microphone is disposed separately from the image forming device, and
wherein voice input to the microphone is transmitted by communication to the printing device including the first unit and the second unit.
wherein voice input to the microphone is transmitted by communication to the image forming device including the first unit and the second unit.


Claim 17: The image processing system according to claim 16,
Claim 7: The image forming system according to claim 5,
wherein the microphone is disposed separately from the printing device, and
wherein the microphone is disposed separately from the image forming device, and
wherein voice input to the microphone is transmitted to the first unit and the second unit in the server.
wherein voice input to the microphone is transmitted to the first unit and the second unit in the server.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675